
	
		II
		Calendar No. 575
		111th CONGRESS
		2d Session
		S. 3119
		[Report No. 111–298]
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mrs. Gillibrand (for
			 herself, Mr. Lieberman,
			 Mr. Dodd, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 20, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend and reauthorize certain provisions relating to
		  Long Island Sound restoration and stewardship. 
	
	
		1.Short titleThis Act may be cited as the
			 Long Island Sound Restoration and
			 Stewardship Act.
		2.Amendments
			(a)Long Island
			 Sound restoration program
				(1)In
			 generalSection 119 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1269) is amended—
					(A)in subsection
			 (c)(4), by inserting cooperate and before
			 coordinate; and
					(B)by striking
			 subsection (f).
					(2)Effective
			 dateThe amendments made by paragraph (1) takes effect on October
			 1, 2010.
				(b)Long Island
			 Sound stewardship program
				(1)Long Island
			 Sound Stewardship Advisory CommitteeSection 8 of the Long Island
			 Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is
			 amended—
					(A)in subsection (g),
			 by striking 2011 and inserting 2015; and
					(B)by adding at the
			 end the following:
						
							(h)Nonapplicability
				of FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to—
								(1)the Advisory Committee; or
								(2)any board, committee, or other group
				established under this
				Act.
								.
					(2)ReportsSection
			 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended in the matter preceding subparagraph (A) by
			 striking 2011 and inserting 2015.
				(3)AuthorizationSection
			 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended—
					(A)by striking
			 subsection (a);
					(B)by redesignating
			 subsections (b) through (d) as subsections (a) through (c), respectively;
			 and
					(C)in subsection (a)
			 (as so redesignated), by striking under this section each and
			 inserting to carry out this Act for a.
					(4)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2010.
				3.Reauthorization
			(a)In
			 generalThere are authorized
			 to be appropriated to the Administrator of the Environmental Protection Agency
			 such sums as are necessary for each of fiscal years 2011 through 2015 for the
			 implementation of—
				(1)section 119 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1269), other than subsection (d) of that section;
			 and
				(2)the Long Island Sound Stewardship Act of
			 2006 (33 U.S.C. 1269 note; Public Law 109–359).
				(b)Long Island
			 Sound grantsThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency to carry out subsection
			 (d) of section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269)
			 $65,000,000 for each of fiscal years 2011 through 2015.
			(c)ReportsFor
			 each of fiscal years 2011 through 2015, the Administrator of the Environmental
			 Protection Agency shall submit to Congress a report describing—
				(1)the amounts used
			 during the fiscal year to carry out each of—
					(A)section 119 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1269), other than subsection (d) of that section;
			 and
					(B)the Long Island Sound Stewardship Act of
			 2006 (33 U.S.C. 1269 note; Public Law 109–359); and
					(2)the method used by
			 the Administrator to allocate the amounts made available under this section
			 between that section (33 U.S.C. 1269) and that Act (33 U.S.C. 1269 note; Public
			 Law 109–359) for the fiscal year.
				
	
		1.Short titleThis Act may be cited as the
			 Long Island Sound Restoration and
			 Stewardship Act.
		2.Amendments
			(a)Long Island Sound
			 restoration program
				(1)In
			 generalSection 119 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1269) is amended—
					(A)in subsection (b), by
			 striking the subsection designation and heading and all that follows through
			 The Office shall and inserting the following:
						
							(b)Office
								(1)EstablishmentThe
				Administrator shall—
									(A)continue to carry out the
				conference study; and
									(B)establish an office, to
				be located on or near Long Island Sound.
									(2)Administration and
				staffingThe Office
				shall
								;
					(B)in subsection (c)—
						(i)in the matter preceding
			 paragraph (1), by striking Management Conference of the Long Island
			 Sound Study and inserting conference study;
						(ii)in paragraph (2)—
							(I)in each of subparagraphs
			 (A) through (G), by striking the commas at the end of the subparagraphs and
			 inserting semicolons;
							(II)in subparagraph (H), by
			 striking , and and inserting a semicolon;
							(III)in subparagraph (I), by
			 striking the period at the end and inserting a semicolon; and
							(IV)by adding at the end the
			 following:
								
									(J)the impacts of climate
				change on the Long Island Sound watershed, including—
										(i)the identification and
				assessment of vulnerabilities in the watershed;
										(ii)the development and
				implementation of adaptation strategies to reduce those vulnerabilities;
				and
										(iii)the identification and
				assessment of the impacts of sea level rise on water quality, habitat, and
				infrastructure in Long Island Sound; and
										(K)planning initiatives for
				Long Island Sound that identify the areas that are most suitable for various
				types or classes of activities in order to reduce conflicts among uses, reduce
				environmental impacts, facilitate compatible uses, or preserve critical
				ecosystem services to meet economic, environmental, security, or social
				objectives;
									;
							(iii)by striking paragraph
			 (4) and inserting the following:
							
								(4)develop and implement
				strategies to increase public education and awareness with respect to the
				ecological health and water quality conditions of Long Island
				Sound;
								;
						(iv)in paragraph (5), by
			 inserting study after conference;
						(v)in paragraph (6)—
							(I)by inserting
			 (including on the Internet) after the public;
			 and
							(II)by inserting
			 study after conference; and
							(vi)by striking paragraph
			 (7) and inserting the following:
							
								(7)monitor the progress made
				toward meeting the identified goals, actions, and schedules of the
				Comprehensive Conservation and Management Plan, including through the
				implementation and support of a monitoring system for the ecological health and
				water quality conditions of Long Island Sound;
				and
								;
						(C)in subsection (d)(3), in
			 the second sentence, by striking 50 per centum and inserting
			 60 percent;
					(D)by redesignating
			 subsection (f) as subsection (i); and
					(E)by inserting after
			 subsection (e) the following:
						
							(f)Report
								(1)In
				generalNot later than 2 years after the date of enactment of the
				Long Island Sound Restoration and Stewardship
				Act, and biennially thereafter, the Director of the Office, in
				consultation with the Governor of each Long Island Sound State, shall submit to
				Congress a report that—
									(A)summarizes and assesses
				the progress made by the Office and the Long Island Sound States in
				implementing the Long Island Sound Comprehensive Conservation and Management
				Plan, including an assessment of the progress made toward meeting the
				performance goals and milestones contained in the Plan;
									(B)assesses the key
				ecological attributes that reflect the health of the ecosystem of the Long
				Island Sound watershed;
									(C)describes any substantive
				modifications to the Long Island Sound Comprehensive Conservation and
				Management Plan made during the 2-year period preceding the date of submission
				of the report;
									(D)provides specific
				recommendations to improve progress in restoring and protecting the Long Island
				Sound watershed, including, as appropriate, proposed modifications to the Long
				Island Sound Comprehensive Conservation and Management Plan;
									(E)identifies priority
				actions for implementation of the Long Island Sound Comprehensive Conservation
				and Management Plan for the 2-year period following the date of submission of
				the report; and
									(F)describes the means by
				which Federal funding and actions will be coordinated with the actions of the
				Long Island Sound States and other entities.
									(2)Public
				availabilityThe Administrator shall make the report described in
				paragraph (1) available to the public, including on the Internet.
								(g)Annual budget
				planThe President shall submit, together with the annual budget
				of the United States Government submitted under section 1105(a) of title 31,
				United States Code, information regarding each Federal department and agency
				involved in the protection and restoration of the Long Island Sound watershed,
				including—
								(1)an interagency crosscut
				budget that displays for each department and agency—
									(A)the amount obligated
				during the preceding fiscal year for protection and restoration projects and
				studies relating to the watershed;
									(B)the estimated budget for
				the current fiscal year for protection and restoration projects and studies
				relating to the watershed; and
									(C)the proposed budget for
				succeeding fiscal years for protection and restoration projects and studies
				relating to the watershed; and
									(2)a summary of any proposed
				modifications to the Long Island Sound Comprehensive Conservation and
				Management Plan for the following fiscal year.
								(h)Federal
				entities
								(1)CoordinationThe
				Administrator shall coordinate the actions of all Federal departments and
				agencies that impact water quality in the Long Island Sound watershed in order
				to improve the water quality and living resources of the watershed.
								(2)MethodsIn
				carrying out this section, the Administrator, acting through the Director of
				the Office, may—
									(A)enter into interagency
				agreements; and
									(B)make intergovernmental
				personnel appointments.
									(3)Federal participation
				in watershed planningA Federal department or agency that owns or
				occupies real property, or carries out activities, within the Long Island Sound
				watershed shall participate in regional and subwatershed planning, protection,
				and restoration activities with respect to the watershed.
								(4)Consistency with
				comprehensive conservation and management planTo the maximum
				extent practicable, the head of each Federal department and agency that owns or
				occupies real property, or carries out activities, within the Long Island Sound
				watershed shall ensure that the property and all activities carried out by the
				department or agency are consistent with the Long Island Sound Comprehensive
				Conservation and Management Plan (including any related subsequent agreements
				and
				plans).
								.
					(b)Long Island Sound
			 stewardship program
				(1)Long Island Sound
			 Stewardship Advisory CommitteeSection 8 of the Long Island Sound
			 Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is
			 amended—
					(A)in subsection (g), by
			 striking 2011 and inserting 2015; and
					(B)by adding at the end the
			 following:
						
							(h)Nonapplicability of
				FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to—
								(1)the Advisory Committee; or
								(2)any board, committee, or other group
				established under this
				Act.
								.
					(2)ReportsSection
			 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended in the matter preceding subparagraph (A) by
			 striking 2011 and inserting 2015.
				(3)AuthorizationSection
			 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended—
					(A)by striking subsection
			 (a);
					(B)by redesignating
			 subsections (b) through (d) as subsections (a) through (c), respectively;
			 and
					(C)in subsection (a) (as so
			 redesignated), by striking under this section each and inserting
			 to carry out this Act for a.
					(4)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2010.
				3.Reauthorization
			(a)In
			 generalThere are authorized
			 to be appropriated to the Administrator of the Environmental Protection Agency
			 such sums as are necessary for each of fiscal years 2011 through 2015 for the
			 implementation of—
				(1)section 119 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1269), other than subsection (d) of that section;
			 and
				(2)the Long Island Sound Stewardship Act of
			 2006 (33 U.S.C. 1269 note; Public Law 109–359).
				(b)Long Island Sound
			 grantsThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency to carry out subsection
			 (d) of section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269)
			 $40,000,000 for each of fiscal years 2011 through 2015.
			(c)Long Island Sound
			 stewardship grantsThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency to carry out the Long
			 Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359)
			 $25,000,000 for each of fiscal years 2011 through 2015.
			4.Nutrient bioextraction
			 pilot project
			(a)Definition of nutrient
			 bioextractionIn this section, the term nutrient
			 bioextraction means an environmental management strategy under which
			 nutrients are removed from an aquatic ecosystem through the harvest of enhanced
			 biological production, including the aquaculture of suspension-feeding
			 shellfish or algae.
			(b)Pilot
			 projectNot later than 2 years after the date of enactment of
			 this Act, the Administrator of the Environmental Protection Agency shall carry
			 out a pilot project to demonstrate the efficacy of nutrient bioextraction for
			 the removal of nitrogen and phosphorous from the waters of the Long Island
			 Sound watershed.
			(c)ReportNot
			 later than 5 years after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the pilot project
			 under this section.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
			
	
		September 20, 2010
		Reported with an amendment
	
